Exhibit 10.6

 

RETENTION AGREEMENT

 

RETENTION AGREEMENT dated as of November 7, 2005 by and between Fiserv, Inc., a
Wisconsin corporation (the “Corporation”), and Leslie M. Muma, an individual
residing at 100 Palmetto Road, Belleair, FL 33756.

 

WHEREAS, Mr. Muma is retiring from his position of President and Chief Executive
Officer of the Corporation, but wishes to ensure an orderly succession to his
position; and

 

WHEREAS, the Board of Directors of the Corporation recognizes Mr. Muma’s wishes
and desires as well to ensure an orderly succession to Mr. Muma’s position in
view of the importance of Mr. Muma’s position and role within the Corporation;
and

 

WHEREAS, as of the date hereof, the Board of Directors of the Corporation has
authorized the Corporation to enter into this Agreement with Mr. Muma;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Corporation and Mr. Muma agree as follows:

 

Section 1. Employment Duties. The Corporation agrees to employ Mr. Muma, and
Mr. Muma agrees to be employed by the Corporation, for the period stated in this
Agreement and upon the other terms and conditions herein provided. During his
employment, Mr. Muma agrees to serve as a consultant to the President and Chief
Executive Officer of the Corporation and the Corporation with such
responsibilities and duties as are required of Mr. Muma by the President and
Chief Executive Officer and the Board of Directors of the Corporation.

 

Section 2. Term. Mr. Muma agrees to remain employed by the Corporation until
June 30, 2006, serving as a consultant to the President and Chief Executive
Officer of the Corporation and to the Corporation. The term of this Agreement
shall commence on the date hereof and terminate on the earliest of June 30,
2006, the date upon which salary and bonus cease to be payable hereunder or
immediately prior to commencement of the Employment Period as such term is
defined and used in the Key Executive Employment and Severance Agreement dated
as of December 19, 2001 (the “Muma Keesa”) by and between the Corporation and
Mr. Muma. For the avoidance of doubt, Mr. Muma’s employment by the Corporation
pursuant to this Agreement shall be deemed by the parties to be employment by
the Corporation for purposes of the Muma Keesa.

 

Section 3. Performance. During the term of this Agreement, Mr. Muma shall devote
his full business time, best efforts and business judgment to the advancement of
the interests of the Corporation and to the discharge of the responsibilities
and offices held by him from time to time during the term. Mr. Muma shall not
engage in any other business activity, whether or not pursued for pecuniary
advantage, except as may be approved by the Board of Directors of the
Corporation.

 

1



--------------------------------------------------------------------------------

Section 4. Compensation and Benefits. For all services to be rendered by
Mr. Muma in any capacity during the period of his employment under this
Agreement, the Corporation shall pay or cause to be paid to Mr. Muma and shall
provide or cause to be provided to him the following:

 

(a) Salary and Bonus. The Corporation will pay Mr. Muma salary and bonus (pro
rata for partial years) at current or equivalent formula rates through his last
day of employment and thereafter until June 30, 2006.

 

(b) Incentive Compensation. The Corporation will provide Mr. Muma long-term
incentive compensation (for example, stock options and restricted stock) until
his last day of employment (prorated for partial year) on the same or equivalent
basis as long-term incentive compensation (stock options) have been made to
date. As of his last day of employment, the exercise provisions of outstanding
stock option agreements with Mr. Muma will be triggered.

 

(c) Regular Benefits. In addition to the salary and incentive compensation
provided above, Mr. Muma shall be entitled to participate in any employee
benefit plans, welfare benefit plans, retirement plans, and other fringe benefit
plans from time to time in effect for senior executives of the Corporation
generally; provided, however, that such right or participation in any such plans
and the degree or amount thereof shall be subject to the terms of the applicable
plan documents, generally applicable Corporation policies and to action by the
Board of Directors or any administrative or other committee provided in or
contemplated by such plan, it being mutually agreed that this Agreement is not
intended to impair the right of any committee or other group or person concerned
with the administration of such plan to exercise in good faith the full
discretion reposed in them by such plan. For the absence of doubt, Mr. Muma’s
last day of employment, will include any sabbatical benefits to which he had
become entitled by virtue of his tenure with the Corporation.

 

Section 5. Termination. Notwithstanding the term of this Agreement, Mr. Muma’s
employment hereunder shall terminate under the following circumstances:

 

(a) Death. In the event Mr. Muma dies, this Agreement shall terminate as of the
end of the month during which his death occurs.

 

(b) Disability. If Mr. Muma, due to physical or mental illness, becomes so
disabled as to be unable to perform substantially all of his duties for a
continuous period of six months, either party may by notice terminate Mr. Muma’s
employment effective as

 

2



--------------------------------------------------------------------------------

of the last day of the calendar month during which such notice is given. If any
question arises as to whether Mr. Muma has become so disabled as to be unable to
perform his duties due to physical or mental illness, Mr. Muma will submit to
the Corporation a certification in reasonable detail of a physician selected by
Mr. Muma or his guardian to whom the Corporation has no reasonable objection as
to whether Mr. Muma was so disabled. In the event that the Corporation shall
contest such certification, Mr. Muma shall be examined by a health care
practitioner mutually satisfactory to Mr. Muma (or his guardian) and the
Corporation who shall determine conclusively for purposes of this Agreement
whether such certification was appropriate.

 

(c) Termination for Cause. Mr. Muma’s employment may be terminated for cause,
effective immediately upon written notice to Mr. Muma by the Board of Directors
of the Corporation that shall set forth the specific nature of the reasons for
termination. Only the following acts or omissions by Mr. Muma shall constitute
“cause” for termination: (i) dishonesty or similar serious misconduct, directly
related to the performance of Mr. Muma’s duties and responsibilities hereunder,
which results from a willful act or omission and which is materially injurious
to the operations, financial condition or business reputation of the
Corporation; (ii) Mr. Muma being named as a defendant in any felony criminal
proceedings, and as a result of being named as a defendant, the operations,
financial condition or reputation of the Corporation are materially injured or
Mr. Muma is convicted of a felony; (iii) Mr. Muma’s drug or alcohol abuse which
materially impairs the performance of his duties and responsibilities as set
forth herein; (iv) incompetent performance or substantial or continuing
inattention to or neglect of duties and responsibilities assigned to Mr. Muma
pursuant to this Agreement; (v) continuing willful and unreasonable refusal by
Mr. Muma to perform Mr. Muma’s duties or responsibilities (unless significantly
changed without Mr. Muma’s consent); or (vi) any other breach or breaches of
this Agreement by Mr. Muma, which breaches are, singularly or in the aggregate,
material, and which are not cured within 30 days of written notice of such
breach or breaches to Mr. Muma from the Corporation.

 

(d) Termination by Mr. Muma. Mr. Muma’s employment may be terminated by Mr. Muma
by written notice to the Board of Directors of the Corporation in the event of a
material breach by the Corporation of any of the provisions of this Agreement,
provided, however, that the Corporation shall have been given adequate notice
and an opportunity to cure any such event of a material breach. In the event of
termination pursuant to the first sentence of this subsection (d), Mr. Muma
shall be entitled to receive termination benefits in accordance with subsection
(e). If Mr. Muma terminates his employment for reasons other than those
enumerated in the first sentence of this subsection (d), he shall not be
entitled to termination benefits described in subsection (e).

 

(e) Severance. If Mr. Muma’s employment is terminated by the Corporation for any
reason other than as specified in subsection (a), (b) or (c) above or if
terminated by Mr. Muma pursuant to the first sentence of subsection (d) above,
during the term of this Agreement, Mr. Muma shall be entitled to receive a sum
equal to the amount of salary and bonus payable to Mr. Muma as if he were
employed throughout the term of this Agreement. Any payment under this
subsection (e) shall be made over time as though Mr. Muma continued to be
employed by the Corporation.

 

3



--------------------------------------------------------------------------------

Section 6. Non-Competition and Confidential Information. During the longer of
the term of this Agreement and for two years thereafter, Mr. Muma shall not
(a) engage, become financially interested in, be employed by or have any
connection with, directly or indirectly, either individually or as owner,
partner, agent, Mr. Muma, consultant, creditor or otherwise, except for the
account of or on behalf of the Corporation or its affiliates, in any business or
activity in which the Corporation is currently engaged in any geographical area
where, during the term of this Agreement, the business of the Corporation is
being conducted in any manner whatsoever, (b) disclose any confidential
information of the Corporation and/or its affiliates which is now known to
Mr. Muma or which hereafter may become known to him as a result of his
employment or association with the Corporation or use the same in any way other
than in connection with the business of the Corporation or its affiliates,
(c) solicit, hire, cause to be hired or otherwise enable, encourage or assist,
directly or indirectly, any employees of the Corporation to terminate their
employment with the Corporation or (d) be or become engaged in any enterprise
having the name “Fiserv” or any derivative thereof or any name likely to cause
confusion with respect to such name. The provisions of the Corporation’s
standard confidentiality provisions generally applicable to employees of the
Corporation and its affiliates, are hereby incorporated by reference. A copy of
those provisions is attached hereto.

 

Section 7. Conflicting Interest. Mr. Muma represents and warrants that the
execution of this Agreement and the performance of his duties and obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound and that he is not now subject to any covenants against
competition or similar covenants which may affect the performance of his duties
hereunder.

 

Section 8. Assignment; Successors and Assigns. Neither the Corporation nor
Mr. Muma may assign this Agreement or any interest therein by operation of law
or otherwise, without the prior written consent of the other party; provided,
however, that the Corporation may assign its rights under this Agreement without
the consent of Mr. Muma to any subsidiary of the Corporation or in the event
that the Corporation effects a reorganization, consolidates with or merges into
any other business entity or transfers all or substantially all of its
properties or assets or the stock or the assets of the Corporation to another
business entity. Subject to the foregoing, this Agreement shall inure to the
benefit of and be binding upon the Corporation and Mr. Muma, their respective
successors, executors, administrators, heirs, and/or permitted assigns.

 

Section 9. Severability. If any provision of this Agreement shall be declared
illegal or unenforceable by a final judgment of a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and be enforceable to the fullest
extent permitted by law.

 

4



--------------------------------------------------------------------------------

Section 10. Notices. All notices to be sent under this Agreement shall be
sufficient when delivered in hand or mailed by registered or certified mail to
the Corporation at 255 Fiserv Drive, Brookfield, WI 53045 or such other address
as it shall designate in writing to Mr. Muma; or to Mr. Muma at 100 Palmetto
Road, Belleair, FL 33756, or such other address as Mr. Muma shall designate in
writing to the Corporation.

 

Section 11. Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall thereby create any estoppel against the enforcement
of any provision of this Agreement, except by written instrument of the party
charged with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition for the future or as to any
act other than that specifically waived.

 

Section 12. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or breach thereof, shall be settled by arbitration in accordance
with the then applicable rules of the American Arbitration Association, and the
judgment on the award rendered may be entered in any court having jurisdiction
thereof.

 

Section 13. Amendment. No term or provision or the duration of this Agreement
shall be altered, varied or contradicted except by a writing to that effect,
executed by authorized officers of the Corporation and by Mr. Muma. If Mr. Muma
continues in the employ of the Corporation after the expiration of this
Agreement and without a written extension or successor agreement, the provisions
of Section 6 shall survive and be deemed a condition of Mr. Muma’s continued
employment under any informal employment arrangement.

 

Section 14. Entire Agreement. This Agreement constitutes the entire
understanding of Mr. Muma and the Corporation with respect to Mr. Muma’s
employment. As of the commencement of its term, this Agreement supersedes any
prior agreement or arrangement relative to Mr. Muma’s employment with the
Corporation. No modification or waiver of any provision of this Agreement shall
be made unless made in writing and signed by Mr. Muma and such other person as
the Board of Directors of the Corporation may designate for such purpose.

 

Section 15. Governing Law. This Agreement shall be deemed to have been entered
into under the laws of the State of Wisconsin, without regard to conflict of law
provisions that would defer to the substantive laws of another jurisdiction. The
rights and obligations of the parties hereunder shall be governed and determined
in accordance with such laws.

 

Section 16. Headings. The headings of sections or paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 17. Execution in Counterparts. For the convenience of the parties, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
above written.

 

FISERV, INC. By  

/s/ Kenneth R. Jensen

--------------------------------------------------------------------------------

Name:   Kenneth R. Jensen Title:   Senior Executive Vice President,     Chief
Financial Officer, Treasurer     and Assistant Secretary

/s/ Leslie M. Muma

--------------------------------------------------------------------------------

Leslie M. Muma

 

7